POULIOT, J.
This cause is before the Court on plaintiff’s motion for a new trial after a jury decided for the defendant.
It involves a collision between two automobiles at tbe corner of Lloyd Avenue and Brown Street in the City of Providence.
For plaintiff: Carroll & Dwyer.
For defendant: Sherwood & Clifford.
The plaintiff claims that he was operating his car on Lloyd Avenue, in a westerly direction, and stopped a'bont two- feet hack of the easterly line of Brown Street. "While his car was in that position, he states, the defendant’s calb, coming along Brown Street from the south, swung around the corner and crashed into his ear.
The defendant’s cab operator contends that as he started to make the turn into Lloyd Avenue from Brown Street, he saw plaintiff’s car on its left of the center line of Lloyd Avenue, “cutting the corner”. He said he turned sharply to the right and put on his brakes, his cab stopping up against the curb on his right side.
One other witness on each side testified in corroboration of the testimony of each driver.
The Question was one of fact, clearly for a jury to determine. It can not be said that either side had the fair preponderance of the evidence. Under the rules, therefore, a verdict for the defendant was the proper one.
Plaintiff’s motion for a new trial is denied.